Title: Thomas Law to Thomas Jefferson, 13 November 1811
From: Law, Thomas
To: Jefferson, Thomas


          
                  Dear Sir— 
                   
                     Philadelphia 
                     Novr 13–1811—
          
		  
		  
		      For several months I did not think the Baltimore printers “family anecdote” of consequence enough to send home, but in May I forwarded it, & my Br Lord Ellenborough says that “Fox never did or would have used the expressions quoted as his,—it was not his manner of acting”—I am induced to intrude with this, out of justice to so worthy a man, & not to convince you that the Federal republican has published a calumny—
              
		   
		  The Presidents Message, Mr Monroes correspondence with Mr Foster & Mr Pinkneys last Letter to the Marquis of Wellesley have impressed all descriptions of men with a conviction that the Government has been sported with & the nation wronged—as an Englishman I sincerely
			 hope, that they 
                     our Ministers will no longer be deluded by an idea mischievously inculcated that the 
                  this Government dare not assert its rights by the last appeal, the ultima ratio—
		  it would have been gratifying to me if my Government had voluntarily preceded Bonaparte in revokations, & assumed the character of Defender of neutral rights—
			  Peace between this Country & my own has always been the object of my wishes, & I have made a last effort for this purpose in my  
                  yesterdays Letters—by the Packet—
          It is a satisfaction to me in reading publications from India, to learn that my system has made millions secure in their possessions & prosperous; you must enjoy the retrospect of your countrys rapid advancement during peace—Had 30000 men been employed in armies &
			 navies, & 20000 in building Ships, making tents, ammunition arms &ca the labor of 50000 men would have been lost annually for 12 Years—which at a Dollar per diem amounts to
          
            
              50000
            
      
            
              
            12
                           300
                        
              
            days
            
            
              15000,000
            
      
            
              12
              
            years.
            
            
              180.000000
            
      
          
          
          
          Your former obliging invitation to Mount Vernon, is too flattering for me not to avail myself of it, I am here attending to my daughters education
                  
          I remain With unfeigned respect & esteem
                  Thos Law
        